Citation Nr: 9924606	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-12 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1993 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  The veteran does not have active rheumatoid arthritis or 
chronic residuals of rheumatoid arthritis.  His current 
evaluation has been in effect for more than 20 years.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
service-connected rheumatoid arthritis are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.951, 
4.71a, Diagnostic Code 5002 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction. See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim. 38 U.S.C.A. § 5107.  In the opinion of the 
Board, there is ample medical and other evidence of record, 
the veteran has been provided with two recent VA 
examinations, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1998), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).  

Under Diagnostic Code 5002, which pertains to rheumatoid 
arthritis, where there is an active process, with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating, a 100 percent rating is 
provided.  For manifestations less than the criteria for 100 
percent, but with weight loss and anemia, productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods, a 60 percent rating is for 
assignment.  Symptom combinations productive of definite 
impairment of health, objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year warrants a 40 percent evaluation.  One or 
two exacerbations a year in a well-established diagnosis is 
rated 20 percent disabling. 38 C.F.R. § 4.71a, Diagnostic 
Code 5002.

Under Diagnostic Code 5002, with regard to chronic residuals, 
the rating is as follows: residuals such as limitation of 
motion or ankylosis, favorable or unfavorable, are rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where limitation of motion of the specific 
joint(s) involved is noncompensable under the codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by the limitation of motion, 
to be combined, not added under Diagnostic Code 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4,71a, Diagnostic 
Code 5002.

The ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis.  
The higher rating must be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by VA will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  The 20-year period will 
be computed from the effective date of the evaluation to the 
effective date of reduction of evaluation.  38 C.F.R. § 3.951 
(1998).  

Factual Background

Service medical records reflect that in October 1968, the 
veteran was put on light duty because of probable rheumatoid 
arthritis.  In June 1969, the veteran was 
hospitalized with complaints of pain and stiffness in both 
wrists and hands.  The diagnosis was rheumatoid arthritis.  
Subsequent service medical records show additional treatment 
related to rheumatoid arthritis.

In August 1974, the RO granted service connection for 
rheumatoid arthritis and assigned a schedular evaluation of 
60 percent, effective January 3, 1974, following a schedular 
evaluation of 20 percent that had been in effect from March 
22, 1972.  

In May 1978, the RO reduced the veteran's evaluation to 40 
percent disabling based on improvement in his condition.  The 
veteran subsequently disagreed with this decision.  Rating 
decisions dated between May 1978 and July 1991 show that the 
RO continued and confirmed the 40 percent evaluation based on 
VA examinations and outpatient treatment records.  

In July 1993, the veteran requested an increased evaluation 
for his service-connected rheumatoid arthritis.  

VA outpatient treatment records dated between May 1990 and 
January 1991 show complaints and treatment for hand, back, 
elbow, and neck pain.  Examination revealed swelling of the 
distal interphalangeal joints.  

In June 1991 a VA general medical examination was conducted.  
At that time, the veteran complained of pain in his lower 
back, knees, wrists, and fingers.  The diagnoses included 
moderately symptomatic rheumatoid arthritis.  

VA outpatient treatment records dated in January 1992 show 
complaints of pain across the lower back and right knee.  It 
was noted that the veteran walked stiffly with decreased 
range of motion.  An X-ray of the lumbar spine dated in March 
1993 showed that the fifth lumbar vertebra was transitional 
in type and evidence of left sacralization.  

The veteran was accorded a personal hearing in January 1995.  
At that time, he testified that he experienced problems with 
his feet, ankles, knees, hips, low back, shoulders, elbows, 
wrists, fingers of the right hand, lower part of his neck, 
and jaw.  He reported that he was unemployed due to excessive 
sick leave.  

In February 1995, the veteran was accorded a VA joints 
examination by Dr. K..  At that time, he complained of low 
back pain and bilateral shoulder pain.  X-rays of the lumbar 
spine were negative for rheumatoid arthritis, osteoarthritis 
or ankylosing spondylitis.  X-rays of the feet showed 
evidence of mild osteoarthritis without evidence of erosive 
process.  X-rays of both knees showed minimal osteoarthritis 
without evidence of the erosive process.  X-rays of the 
thoracic spine showed mild degenerative spondylosis.  X-rays 
of the cervical spine showed minimal degenerative changes at 
C5-C6.  Finally, laboratory testing was negative for 
Rheumatoid factor; sedimentation rate and antinuclear 
antibody tests were negative for abnormality.  The diagnosis 
was probable generalized osteoarthritis.  

The veteran was accorded a VA joints examination in October 
1996.  At that time, he complained of intermittent pain in 
his knees, low back, neck, and shoulders.  The impression was 
multiple joint pain, diagnosis not established.  It was noted 
that a diagnosis of rheumatoid arthritis had been utilized in 
the past, but a review of available clinical records in the 
claims folder failed to indicate that this diagnosis had been 
established with certainty.  Dr. K., a rheumatologist, had 
suspected generalized osteoarthritis in February 1995.  
Laboratory testing had been accomplished, but a 
rheumatologist had not reevaluated the veteran after the test 
results were received.  The examiner requested consultation 
with a rheumatologist for the purpose of reevaluation and 
establishment of a definitive diagnosis.  

The veteran was accorded a VA joints examination by Dr. K. in 
December 1996.  Most of the tender trigger areas of 
fibromyalgia syndrome were positive for pain including 
posterior neck and the scapula areas over laying the sacrum.  
The lateral epicondyle of the elbows, medial joint line of 
the knees, ankles, areas of insertion of the spondylosis 
tendons and the trochanteric bursae.  The costal condyle 
joints were tender at about the fourth intercostal spaces 
anteriorly.  The impression was fibromyalgia.  It was noted 
that the veteran had osteoarthritis with bony enlargement of 
the thumb joints, there stiffness, crepitus, pain on motion 
of the proximal interphalangeal joint of both hands and there 
were hepi-nodes.  It was noted that the findings along the 
spurring more consistent with generalized serial arthritis, 
mild/fibromyalgia rather than rheumatoid arthritis.  

The veteran was accorded a VA examination by Dr. K. in 
January 1997.  It was noted that he had a history of 
rheumatoid arthritis.  X-rays showed only mild degenerative 
joint disease.  The examiner noted that he reviewed the 
veteran's X-rays with the chief of radiology.  The X-rays of 
the hands showed only one mild spur.  X-rays of the knees 
were normal.  The veteran had a sedimentation rate of 10 and 
his rheumatoid test was negative.  The veteran had tender 
trigger areas consistent with fibromyalgia.  

VA outpatient treatment records dated from December 1996 to 
June 1998 show complaints and treatment related to rheumatoid 
arthritis.  

The veteran was accorded a VA general examination June 1998.  
The impression was rheumatoid arthritis with apparent 
exacerbation with an acute coccidioidomycosis infection.  
Following a review of the claims folder, the examiner 
indicated that the current flare-up was probably temporary 
and caused by the coccidioidomycosis infection.  

The veteran was accorded a VA joints examination by Dr. K. in 
October 1998.  On examination, he was described as 
chronically ill-appearing, alert and cooperative, in no acute 
distress.  His gait was antalgic, limping on the right, using 
a cane, walking slowly, painfully, carefully, clumsily, 
grimacing and grunting with pain.  It was noted that eleven 
positive trigger point areas, tenderness is necessary to 
satisfy the criteria of the marked rheumatism association for 
fibromyalgia.  The veteran had only four trigger point areas; 
right shoulder, right trochanteric bursa, right knee, and 
right elbow.  The veteran was diagnosed with calcific 
periarthritis of the right shoulder, right trochanteric 
dysplasia of the right hip, coccidioidal mycosis, and 
arthritis of the spine.  A diagnosis of fibromyalgia or 
rheumatoid arthritis was not provided.   

The veteran was accorded a VA examination by Dr. K. in 
December 1998.  The examiner confirmed the findings provided 
in the October 1998 VA examination report.  He reported that 
he could not make a diagnosis of fibromyalgia absent the 
eleven positive trigger point areas required to satisfy the 
criteria of the American Rheumatism Association.  He also 
reported that he could not provide a diagnosis of rheumatoid 
arthritis with negative erythrocyte sedimentation rate, 
rheumatoid factor, antinuclear antibody, and liver function 
tests.  

The veteran was diagnosed with calcific periarthritis of the 
right shoulder, right trochanteric dysplasia of the right 
hip, coccidioidal mycosis, and arthritis of the spine.  The 
examiner commented that the veteran had subjective 
fibromyalgia, but not enough criteria for the American 
Rheumatism Association.  In an addendum, Dr. K. indicated 
that the diagnosis of rheumatoid arthritis was given many 
years ago and at onset, rheumatoid arthritis is sometimes 
difficult to diagnose.  Frequently a definitive diagnosis 
requires the passage of time.  With passage of time, the 
veteran has not had the changes on physical examination, 
laboratory studies or x-rays of rheumatoid arthritis.  It was 
added that he had significant functional loss due to other 
problems with his joints.  

Analysis

As noted above, the veteran is currently rated at 40 percent 
under the criteria of Diagnostic Code 5002, which pertains to 
rheumatoid arthritis.  The Board notes that the veteran was 
originally diagnosed with rheumatoid arthritis in March 1969, 
and this diagnosis was continued for the next 27 years.  
However, in the February 1995 VA examination, the VA examiner 
expressed doubt as to whether rheumatoid arthritis was the 
correct diagnosis, and stated that he could not provide a 
definitive diagnosis.  Subsequently, in a December 1996 VA 
examination the examiner diagnosed primary fibromyalgia 
syndrome.  Thereafter, VA examination reports dated in 1998 
concluded that the criteria for diagnoses of fibromyalgia and 
rheumatoid arthritis had not been met.  

The Board finds that a higher rating is not warranted because 
the veteran does not have the disability for which service 
connection has been established.  He clearly does not exhibit 
weight loss and anemia with severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods due to 
rheumatoid arthritis.  The December 1998 examiner noted that 
the veteran experienced significant functional loss because 
of other joint problems.  However, the examiner made it clear 
that these were not chronic residuals of rheumatoid 
arthritis.  In effect, he has no chronic residuals of 
rheumatoid arthritis because he never had rheumatoid 
arthritis in the first place.  The 40 percent evaluation has 
been in effect for more than 20 years and is 

protected.  See 38 C.F.R. § 3.951 (1998).  However, a claim 
of entitlement to a rating in excess of 40 percent for 
rheumatoid arthritis is clearly not established. 


ORDER

The veteran's claim of entitlement to a rating in excess of 
40 percent rheumatoid arthritis is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

